Citation Nr: 0423103	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to April 
1974.  He has been credited with 8 months and 5 days of 
active service, and was discharged Under Honorable 
Conditions.  This case arises before the Board of Veterans' 
Appeals (Board) from an August 2002 RO rating decision.  


FINDINGS OF FACT

1.  In August 1997, the Board confirmed a previous RO 
decision that denied service connection for a psychiatric 
disability; the Chairman of the Board has not ordered 
reconsideration of this final decision.  

2.  Additional evidence received since August 1997 is either 
cumulative and redundant, or does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a psychiatric disability.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a psychiatric disability, 
and the August 1997 Board decision remains final.  38 
U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran's claim to reopen (contained in a written 
statement filed in January 2002) did not require a specific 
form, and he has not raised an issue as to the provision of a 
form or instructions for applying for benefits.  Thus, there 
is no issue as to provision of a form or instructions for 
applying for benefits in this case.  38 U.S.C.A. § 5102; 38 
C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a development letter dated in April 2002, wherein the 
RO essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, what information and evidence had to be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to submit any evidence in his possession 
that pertained to the claim.  Thereafter, by an August 2002 
rating decision, the RO made a determination on the veteran's 
claim.  The veteran was also sent a statement of the case in 
June 2003 and another development letter in May 2004.  All 
these documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim for service connection could be reopened, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claim.  

During the course of this appeal, the RO has obtained private 
medical records submitted to reopen the veteran's claim, and 
has reviewed these records along with all relevant service 
medical records, post-service treatment records, written 
statements from the veteran, and a hearing transcript (from a 
November 1996 local hearing).  VA has fulfilled its duty to 
seek and review relevant records.  38 U.S.C.A. § 5103A(b) and 
(c); 38 C.F.R. § 3.159(c)(1-3), (d).  

On a July 2003 Form 9, the veteran indicated that he wanted 
to testify before a veterans law judge at the RO.  This 
hearing was originally scheduled to take place in December 
2003, but the veteran asked that this be rescheduled.  
Although he was notified in April 2004 that his hearing was 
rescheduled to take place in May 2004, the veteran failed to 
report.

No examinations are required because (as discussed below) no 
new and material evidence has been presented to reopen the 
previously denied claim for service connection for a 
psychiatric disability.  38 C.F.R. § 3.159(c)(4)(iii).  

The applicable duty to notify and assist requirements have 
been substantially met by the RO (which referenced 38 C.F.R. 
§ 3.159 in its June 2003 statement of the case), and there 
are no areas in which further development may be fruitful.  
There would be no possible benefit to remanding this case, or 
to otherwise conduct any other development.  

II.  Claim to reopen 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection for certain chronic diseases, including 
psychosis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has been seeking service connection for a 
psychiatric disability, namely schizo-affective disorder.  
Most recently, in an August 1997 decision, the Board 
confirmed a final RO decision that had denied service 
connection for schizo-affective disorder.  The basis of the 
RO's denial (in a July 1993 rating decision) was that the 
preponderance of the evidence showed that service medical 
records "failed to show evidence of treatment for a chronic 
nervous condition while on active duty," and that while 
submitted private medical records reflected treatment for 
mental problems since December 1988 and showed a diagnosis of 
schizo-affective disorder, these records did not indicate 
that the schizo-affective disorder had been diagnosed within 
one year of the veteran's discharge from active duty.  The 
Board's August 1997 decision not to reopen the veteran's 
claim for service connection is final; the Chairman of the 
Board has not ordered reconsideration of this decision. 38 
U.S.C.A. § 7103; 38 C.F.R. § 20.1100. 

An unappealed Board decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted, and if the claim is thus reopened, it 
will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In January 2002, the veteran filed to reopen his claim for a 
psychiatric disability.  In August 2002, the RO denied the 
claim for service connection on the merits.  In a June 2003 
statement of the case, a decision review officer concluded 
that new and material evidence to reopen the claim had been 
submitted, but nevertheless denied service connection on the 
merits again.  Regardless of the determination reached by the 
RO, the Board must find that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim. See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The veteran's claim to reopen (filed in January 2002) was 
submitted after the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the revised version of 
the regulations, which reads as follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

The veteran contends that the evidence received by VA 
subsequent to the August 1997 Board decision is new and 
material and serves to reopen his claim for service 
connection for a psychiatric disability.  The evidence 
received subsequent to August 1997 is presumed credible for 
the purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Service connection for a schizo-affective disorder was denied 
by the RO in July 1993 following review of the evidence then 
of record which included the veteran's service medical 
records and reports of private medical treatment dated in 
December 1988 and thereafter.  The private treatment records 
included a letter dated in January 1993, in which a physician 
stated that the veteran had been treated at a mental health 
center since December 1988, and that the veteran's illness 
had begun "in the service in 1974 with schizoaffective 
disorder, his current diagnosis."  In its July 1993 rating 
decision, the RO noted that the service medical records 
"failed to show evidence of treatment for a chronic nervous 
condition while on active duty," and that the private 
medical records did not demonstrate that a diagnosis of 
schizo-affective disorder had been made within the 
appropriate post-service time period (i.e., within one year 
of separation).

The evidence received by VA subsequent to July 1993 consisted 
primarily of a private medical record dated in October 1990 
which indicated that the veteran had had a schizo-affective 
disorder since service, the transcript of testimony presented 
by the veteran at a personal hearing in November 1996, and a 
partially-completed VA Form 21-4142 (JF) indicating that the 
veteran had been treated in 1974 at the University of South 
Alabama Medical Center. 

In its August 1997 decision, the Board found that the October 
1990 private medical record was essentially cumulative, in 
that the assertion that the veteran's schizo-affective 
disorder began during service was already contained in 
private medical records considered by the RO in July 1993.  

Concerning the transcript of the November 1996 hearing and 
the partially completed VA Form 21-4142 (JF), the Board 
concluded that these records did not raise a reasonable 
possibility that service connection for a schizo-affective 
disorder could be granted.  The veteran, at his hearing, 
alleged that he had been accorded treatment on one occasion 
in 1974 at the University of South Alabama Medical Center, 
but had indicated that no record thereof was available.  The 
VA Form 21-4142 (JF) also set forth such an allegation in a 
"Comments" section, although the sections designated for 
the "Source of Information" of this assertion were blank.  
The Board concluded that the veteran's statements at his 
personal hearing and the "Comments" on the VA Form 21-4142 
(JF) did not rise above the level of unsupported allegations, 
in the absence of medical records compiled contemporaneously 
with that purported treatment, and as such could not be 
deemed to constitute "evidence" as contemplated by Justus, 
supra, and accorded the presumption of credibility discussed 
therein.

Since the Board's final August 1997 decision, the veteran has 
submitted private medical records dated between December 1988 
and March 2002, reflecting outpatient treatment for 
psychiatric conditions including schizo-affective disorder.  
One of the records, dated in July 1995, includes an entry 
stating that the veteran "was ill during service" (emphasis 
in original).  The veteran also submitted a VA Form 9 in July 
2003, on which he asserted (in pertinent part) that he had 
had episodes of paranoid schizophrenia during active duty, 
but that he was never correctly diagnosed while in service.  
He also asserted that his psychiatric disability had been 
chronic since separation.     

The records of relatively recent outpatient treatment for 
psychiatric symptoms are cumulative, as similar treatment 
records were already associated with the claims file in 
August 1997.  The record dated in July 1995 which contains 
the statement that the veteran "was ill during service" is 
redundant of the January 1993 letter from the private 
physician discussed above (which made essentially the same 
conclusion).  Moreover, this document fails to raise a 
reasonable possibility of substantiating the claim, since the 
claims file is still devoid of any evidence reflecting 
treatment for or diagnosis of a psychiatric disability either 
in service or within one year of the veteran's separation 
from active duty.  As to the assertions made by the veteran 
on his July 2003 Form 9 (to the effect that he had had 
episodes of paranoid schizophrenia in service), these do not 
rise above the level of unsupported allegations (in the 
absence of contemporaneously compiled medical records).  As 
such, the assertions cannot be presumed to be credible 
"evidence" as contemplated by Justus, supra.

Accordingly, the Board finds that the evidence received 
subsequent to August 1997 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a psychiatric disability.  

ORDER

New and material evidence has not been received to reopen a 
claim for service connection for a psychiatric disability, 
and the benefits sought with regard to that disability remain 
denied.



	                        
____________________________________________
C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



